Conviction for murder; punishment, death.
Appellant lived a short distance from the home of Robert Pedigo, whose family consisted of his wife and a little child about three years old. Pedigo and his wife were shot and both killed about March 7, 1929. Appellant made a written confession apparently in strict conformity to the statute, in which he admitted that he killed Mr. and Mrs. Pedigo. As a result of his confession the gun with which the killing was done was found in appellant's field where he had placed and covered it by plowing earth over it. An empty shell was found at a place where he said he stood and fired at Pedigo. The facts show a voluntary killing upon malice aforethought, and would appear to justify the infliction of the extreme penalty, if such case there be.
There are six bills of exception. Bill No. 1 complains of the testimony of the first witness who arrived at the scene of the homicide, who was permitted to detail his entrance into the house and his *Page 633 
observation of the dead body of Mrs. Pedigo, it being claimed that this was inflammatory and not admissible under an indictment charging the appellant with the murder of Mr. Pedigo. According to the confession of appellant the killing of the two appears unquestionably one and the same transaction, and the testimony complained of would appear to be material in the development of the State's main case against appellant on trial for this accusation. The same observation is true of the complaint evidenced by bill of exception No. 3, which was to the effect that Mrs. Pedigo's face was powder-burned and that she was bloody, etc. The same general qualification was put by the trial court upon this bill that the entire killing was part of the execution of one design, and that same was one transaction. To the same effect is bill of exception No. 4 complaining of the reception of evidence of other powder-burns on the body of Mrs. Pedigo. Likewise bill of exception No. 5 complains of the admission of testimony as to the condition of the injuries on the head of Mrs. Pedigo. This testimony was not only a part of the development of the case and in corroboration of the confession, but seems to have been admitted properly as part of the res gestae.
A lengthy bill of exception was reserved to the admission of the appellant's confession. We have no doubt of the correctness of the action of the court in this regard. The length of the bill and the setting out of the testimony of the various witnesses who established the predicate for the admission of the confession, precludes any extended discussion. It was shown that the appellant freely and voluntarily, and after statutory warning, made the confession. In view of expressions of some of the witnesses, however, the learned trial judge took the precaution of submitting to the jury the question as to whether the confession was freely and voluntarily made, and was in conformity to the statute, and instructed the jury that unless they believed it was so made they could not consider it as evidence against appellant. In this connection we might further call attention to the fact that as the result of said confession incriminating evidence against appellant was discovered.
Being of opinion that the record manifests that this accused has received a fair trial, and that the facts are sufficient, the judgment will be affirmed.
Affirmed. *Page 634 
                    ON MOTION FOR REHEARING.